Title: To James Madison from Thomas Jefferson, 23 April 1804
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Apr. 23. 04.
I return by this mail the letters &c recieved with yours of the 15th. I think with you that a cordial answer should be given to mr. Merry on the orders he communicated, altho’ they were merely the correction of an injusti⟨ce.⟩ Would to god that nation would so far be just in her conduct; as that we might with honor give her that friendship it is so much our interest to ⟨bear⟩ her. She is now a living example that no nation, however powerful, any more than an individual, can be unjust with impunity. Sooner or later public opinion, an instrument merely moral in the beginning, will find occasion physically to inflict it’s sentence on the unjust. Nothing else could have kept the other nations of Europe from relieving her under her present crisis. The lesson is useful to the weak as well as the strong.

On the 17th. instant our hopes & fears here took their ultimate form.I had originally intended to have left this towards the end of the present week. But a desire to see my family in a state of more composure before we separate, will keep me somewhat longer. Still it is not probable I shall be here to answer any letter which leaves Washington after the 26th. because those of the succeding post (the 30th.) could not be answered till the 7th. of May, when I may probably be on the road. Not having occasion to write to-day to the other heads of departments, will you be so good as to mention this to them? Accept my affectionate salutations.
Th: Jefferson
